Sed per Curiam.

The construction given by the defendant’s counsel to the statute cannot be correct. The Legislature, with a view to put a salutary check upon actions of the case for slanderous words, where the injury sustained is trifling, have provided, that when the plaintiff in such actions shall recover by verdict of the Jury any sum under seven dollars, he shall be allowed no greater costs than damages; but they did not look to the primary or intermediate, but to the final judgment; and in the proviso to the section read, it is provided, that if the defendant appeal from such judgment, or review the cause, and final judgment shall be rendered for the appellee or reviewee, he shall recover full costs. The plain import of the statute is, that if the plaintiff recover by the first verdict under seven dollars, he shall have no greater costs than damages. The plaintiff is here punished for his presumption, and the defendant has the benefit of the security given him by the statute against responding a large sum in costs for a trivial injury done by him; and here he has his election to discharge this small judgment, or proceed further *79with the cause. But if he will himself appeal or review the cause, and expose himself to further costs upon a trivial suit, and the event should be, that on the review or appeal, the plaintiff should recover a larger sum than seven dollars, he shall respond the full costs from the commencement of the suit;, and he who of his own act has thus extended a suit has no rig-ht to complain.
When, in an action for slanderous words, a verdict is found or judgment rendered in the County Court for the plaintiff for a sum which does not surmount seven dollars, on a review or appeal entered, the County Court should not tax the costs until the ratio of taxation be found, which cannot be known until the final verdict or judgment.
To construe the statute to intend that the costs in the ratio prescribed must follow each verdict in each Court, would be to defeat its intent. The plaintiff is taught by the statute to be wary of instituting a suit of this nature for a trifling injury. The defendant is warned not to extend it. To oblige the plaintiff to tax his costs as commensurate with his damages on the first judgment, when the defendant impelled him to a second trial by appeal or review, and on which he proves to the satisfaction of the Court and Jury, that the injury he complained of was not trifling, would be to apply the reprehension of the statute to die unoffending party.
The statute also contemplates but one bill of costs, If the damage found or assessed by the Jury do not surmount the sum of seven dollars, the Court shall allow no greater costs than damages. The Court have always construed this to apply to the final ver-diet and judgment, and therefore all the costs taxed in such cases have been reduced to the damages then assessed, without any regard to such costs as were or might have been taxed at the lower Court, or upon a first trial in this Court; and to construe the statute otherwise would be in case wherein the plaintiff had two verdicts of five dollars damages each, to fine him *80ten dollars costs, which certainly would be in the face of the statute.
David Fay and — -, for plaintiff.
Noah Smith and Chauncey Langdon, for defendant.
When in an action for slanderous words, a verdict is found and judgment rendered in the County Court for the plaintiff, for a sum which does not surmount seven dollars, the County Court, as in the present case, are correct in not taxing the costs until the ratio of taxation be found, which cannot be known until the final verdict and judgment.
The Court therefore consider, that in this case the plaintiff may tax full costs in both Courts.